Citation Nr: 1644255	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  09-37 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection, to include on a secondary basis, for left lower extremity scars.

3.  Entitlement to service connection, to include on a secondary basis, for left foot hammer toes.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2002 to July 2003.  He also had service in the Reserves through 2010, with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2009, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for September 17, 2013, in Seattle, Washington.  A review of the file indicates that the Veteran's representative submitted a request to withdraw the hearing on September 13, 2013.  Another hearing was scheduled for January 26, 2016, in Seattle, Washington.  A January 14, 2016 letter informed the Veteran that the hearing was cancelled.  He was informed that if he still wanted a hearing, he needed to return the hearing response form.  A review of the file indicates that no hearing response form was received.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In October 2014, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

In January 2016, the RO granted an earlier effective date for the award of service connection for an acquired psychiatric disability, which matched the effective date requested by the Veteran; he was informed by VA that the decision represented a full grant of the benefit sought by him, and to date he has not suggested otherwise.  In March 2016, the RO granted service connection for a lumbar spine disability, a left lower extremity disability, and tinnitus.  This represents a complete grant of his appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  These issues are no longer before the Board.  



FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss disability for VA purposes.

2.  The Veteran's left lower extremity scars did not originate during active service or during any period of ACDUTRA or INACDUTRA, were not aggravated during any period of ACDUTRA or INACDUTRA, are not otherwise etiologically related to any period of active duty or ACDUTRA or INACDUTRA, and were not caused or aggravated by a service-connected disability.

3.  The Veteran's left foot hammertoes did not originate during active service or during any period of ACDUTRA or INACDUTRA, were not aggravated during any period of ACDUTRA or INACDUTRA, are not otherwise etiologically related to any period of active duty or ACDUTRA or INACDUTRA, and were not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for left lower extremity scars have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 

3.  The criteria for service connection for left foot hammer toes have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Service connection may be established for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA).  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

Hearing Loss

For service connection to be warranted it must be shown that the Veteran has a hearing loss disability for VA purposes, and that the hearing loss originated in service or is otherwise etiologically related to service.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran was afforded a VA examination in March 2016, at which time audiometric testing failed to show hearing loss for VA purposes in either ear.  A review of the claims file does not show that audiometric testing has ever shown the Veteran to have hearing loss in either ear for VA purposes.

The Board finds that evidence of a present hearing loss disability has not been presented; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim of entitlement to service connection for hearing loss is denied.

Left Lower Extremity Scars and Left Foot Hammer Toes

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnoses for left lower extremity scars or left foot hammer toes.

Medical record on file show that the Veteran fractured his ankle as a civilian in 2004.  He underwent fixation surgery.  In March 2005, he was assessed with chronically contracted left foot great toe.  He underwent a second surgery in October 2005 to remove the hardware.

The Veteran's STRs for his post-active duty in the Reserves show he fracture his ankle again in January 2006 during weekend training.

In May 2014, the Veteran's physician, Dr. Joseph Berkson, opined that the Veteran's left lower extremity scars and left foot hammer toes were more probable than not related to service.

In March 2016, the Veteran was afforded a VA examination.  He reported that he fractured his ankle as a civilian in 2004 and fractured his ankle again during weekend training, which was treated with a cast and required no further therapy.  He also reported that in 2007, he started developing hammertoes on his first and second toes.  After interviewing the Veteran, reviewing the claims file, and conducting an examination, the examiner noted that the Veteran had two lateral ankle scars and three great toe scars.  The examiner also noted that the Veteran had left foot great and second hammer toes.  The examiner noted that the Veteran's left lower extremity scars and left foot hammer toes were secondary to the first and second left ankle surgeries while the Veteran was a civilian.  The examiner reported that the opinion of Dr. Berkson was based on the belief that the Veteran first fractured his ankle during his active service in 2003, and as such, this opinion was based an erroneous assumption.  The examiner opined that the Veteran's left lower extremity scars and left foot hammer toes were less likely than not aggravated by his second ankle fracture during his weekend drill in January 2006.

The record contains no evidence of left lower extremity scars and left foot hammer toes in active service, after his separation from active service, or any period of ACDUTRA/INACDUTRA until he fractured his ankle in 2004, which required two surgeries.  While Dr. Berkson opined that the Veteran's left lower extremity scars and left foot hammer toes were related to his service in Southwest Asia in 2003, the record clearly shows that the Veteran's left lower extremity scars and left foot hammer toes followed, and are associated with, an ankle fracture in 2004 while the Veteran was a civilian.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993).

After weighing all the evidence, the Board accords greater probative value to the March 2016 VA examiner's opinion.  That examiner, unlike Dr. Berkson, based the opinion on an accurate understanding of the Veteran's medical history, including the fact that the disorders at issue began after active duty, and in conjunction with an ankle fracture that itself occurred while the Veteran was in civilian status.  The VA examiner's opinion is based on a persuasive rationale, and addresses the matters at issue in this appeal, including whether the second ankle fracture led to aggravation of the disorders at issue.

As to the Veteran's own opinion concerning the etiology of the disorders, although he is certainly competent to report his personal observations of the presence of scars and pain symptoms, there is no indication that he has any medical training, education or experience.  Although some cases involve questions about a disability that are susceptible to lay opinion, this case involves the question of whether scars that the record shows clearly first appeared in connection with civilian surgery for a civilian ankle fracture are nevertheless related to active service, or were aggravated by a second ankle injury occurring during Reserves service.  The case involves the same questions as to the hammertoes.  Those matters involve determining the relationship of the disorders to a period of service in which no obvious associated event, injury or disease occurred, and alternatively involves determining the impact of a second ankle injury on the development of the disorders.  In the Board's opinion, those questions clearly require medical, and not lay, determinations.  Consequently, the Board finds that the Veteran's own opinions as to the etiology of the claimed disorders are not competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In sum, the preponderance of the competent evidence is against the claims of service connection for left lower extremity scars and left foot hammer toes.  The claims are denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for left lower extremity scars is denied.

Entitlement to service connection for left foot hammer toes is denied.


____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


